Citation Nr: 1123000	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-34 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for loss of sense of smell.

3.  Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1958 to December 1960, from September 1986 to December 1986, from January 1987 to October 1987, and from January 1991 to March 1991, as well as periods of active duty for training.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for a loss of smell, a right eye disorder, and hypertension, finding that no new and material evidence had been submitted.  

In May 2009, the Board reopened the Veteran's claims for service connection for a loss of smell and a right eye disorder and remanded the merits of the issues to the agency of jurisdiction for further development of the claims. The Board also remanded the Veteran's petition to reopen his previously denied claim of service connection for hypertension in the May 2009 decision for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice; confirm his dates of service, including dates of active duty for training; provide the Veteran with VA examination; and then re-adjudicate the claims.  The AOJ sent the Veteran VCAA-compliant notice letters and scheduled him for VA examinations, which were conducted in November 2009 and January 2010.  The Veteran was then provided supplemental statements of the case in October 2010, in which the AOJ again denied the Veteran's claims for service connection for a loss of smell and a right disorder and his petition to reopen his previously denied claim of service connection for hypertension, finding that no new and material evidence had been submitted.  Thus, as to the claim decided herein, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection for hypertension.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim for service connection for hypertension as a claim to reopen.

The Veteran's petition to reopen his previously denied claim of service connection for hypertension, as well as the issue of entitlement to service connection for a right eye disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran likely has anosmia that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has anosmia that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to the claim for service connection for anosmia, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for anosmia, which represents a full grant of the issue decided herein.  A decision therefore poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

The Veteran is seeking service connection for a loss of smell.  Specifically, he asserts that he first experienced a loss of smell following an exercise in which he was exposed to gas when he was told to remove his gas mask in a gas chamber.  He was treated for complaints of a loss of smell during service and now contends that he has continued to experience the same symptomatology as was first treated in service and has continued to suffer from a loss of smell from his time in service to the present.  As a result, the Veteran contends that service connection is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Relevant medical evidence of record consists of the Veteran's service treatment records as well as a VA examination conducted in January 2010.  Also of record are documentation of treatment the Veteran has received both from private treatment providers and from the VA Loma Linda Healthcare System.  Review of the Veteran's service treatment records reveals that he was found to have a normal nose at service medical examinations conducted in November 1958, June 1960, and August 1984.  However, he was treated in September 1986 for complaints of a lost sense of smell following an incident in which he was exposed to chemical fumes in a gas chamber exercise.  At follow-up treatment visits in October 1986 and November 1986 he was diagnosed with anosmia, which was noted to be "probably secondary to gas chamber fumes."  Similarly, a February 1987 in-service treatment visit noted the Veteran to have a lost sense of smell "most likely following gas chamber drill - possibly with contributing factors from allergic rhinitis and/or smoking."'  On later reports of medical examination dated in May 1988 and June 1992, the Veteran responded "Yes" when asked if experienced ear, nose, or throat trouble.

Post-service medical records from the Loma Linda VA facility reflect that the Veteran has received ongoing treatment for a diagnosed chronic rhinitis and was treated in April 2001 for anosmia, which his treatment provider opined was "probably due to trauma."  Similarly, private records reflect that the Veteran has made ongoing complaints to his treatment providers concerning a loss of smell in the years since service.  He was diagnosed with anosmia in August 2005 and has since continued to receive treatment for anosmia with private and VA providers.  

Pursuant to the Board's May 2009 remand, a VA examination concerning the Veteran's claim for service connection for a loss of smell was conducted in January 2010.  Report of that examination reflects that the VA examiner reviewed the Veteran's medical history and his complaints.  He noted that the Veteran reported that his loss of smell began in 1986 after an incident in which he was instructed to enter a gas chamber and remove his gas mask.  Following that incident, during which the Veteran reported having to run out of the gas chamber when he became unable to breathe, he stated that he has been unable to smell anything.  He reported having sought treatment both during and after service but stated that he was told there was no treatment available for his loss of smell.  Physical examination revealed that the ability to smell cloves was absent in both nostrils, but the Veteran did report a "queasiness" following exposure to odors despite not being able to smell them.  The examiner reviewed the Veteran's claims file, including the service treatment records documenting his complaints of loss of smell following a gas chamber drill, but concluded that his current anosmia is not related to the in-service event or treatment for loss of smell.  Rather, the VA examiner opined that the Veteran's current anosmia is related to his chronic rhinitis and history of smoking.  In so finding, the examiner reasoned that the Veteran experienced only acute anosmia in service but that the condition "dissipated, and the Veteran was then left with ... anosmia related to the smoking and repeated bouts of allergic rhinitis."  

The Veteran has also submitted multiple written statements to VA in support of his claim.  In these statements, the Veteran has contended that he first experienced a loss of smell while serving on active duty, when he was instructed to enter a gas chamber and remove his gas mask, inhaling chemical fumes, and that he sought treatment for the loss of smell soon thereafter.  The Veteran has further stated on multiple occasions, including in his September 2005 VA Form 9 (Appeal to Board of Veterans Appeals) that he first sought treatment for the loss of smell in service and has continued to experience a loss of smell from his time in service until the present.  

With respect to the Veteran's contention that he first experienced a loss of smell on active duty that has continued to the present, the Board looks to the Veteran's statements concerning continuity of symptomatology.  The Veteran has stated on multiple occasions that he first experienced a loss of smell during service, for which he sought treatment, and that he has continued to experience a loss of smell since that time.  Given this evidence, which is supported by service treatment records documenting the Veteran's in-service complaints of a loss of smell and his ongoing VA and private treatment records showing his consistent complaints of a loss of smell, the Board finds the Veteran to be credible in his statements that he first experienced a loss of smell while on active duty and has continued to experience similar symptomatology since that time.  

The Board acknowledges that the January 2010 VA examination report contains an opinion adverse to the Veteran's claim.  It appears, however, that that opinion was based, at least in part, on the examiner's failure to consider the Veteran's consistent and credible statements that he first experienced a loss of smell in service and has continued to experience the same symptomatology since that time, with no interruption or improvements in his stated symptoms.  In particular, the Board acknowledges that the VA examiner found the in-service anosmia to have been "acute" but finds that it is unclear from the report of examination how the examiner determined whether and at what point the acute condition resolved and was replaced by chronic anosmia, given the Veteran's consistent reports that his symptomatology has remained unchanged since the 1986 in-service incident.  The Board thus concludes that the January 2010 VA examiner's statement is of limited probative value to the extent that he failed to take into account the continuity of symptomatology of the Veteran's loss of smell.  The Board notes that the Veteran's primary stated symptom, as confirmed by multiple treatment providers, is a loss of smell.  The Board concludes that such a symptom is capable of lay observation.  The Board further notes that the sole negative medical opinion, offered at the Veteran's January 2010 VA examination, appears to have been provided without regard to the Veteran's history of having experienced the same symptomatology from his time in service to the present.  

Considering the credibility of the statements by the Veteran attesting to the fact that he first suffered symptoms of a loss of smell during service, as well as his repeated treatment for a loss of smell at both VA and private facilities, the Board finds that the Veteran has supplied sufficient evidence to establish continuity of symptomatology of a loss of smell since service.  The Board finds that such a conclusion is bolstered by the Veteran's 1986 service treatment records documenting his in-service complaints of a loss of smell following a gas chamber exercise, which was found by his service treatment providers to be "probably" related to the described incident, as well as the Veteran's consistent statements to both private and VA treatment providers that he has consistently experienced a loss of smell since service.  Resolving reasonable doubt in the Veteran's favor, the Board thus concludes that the Veteran currently suffers from anosmia that is traceable to his time on active duty.  Based on the foregoing, the Board finds that service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for anosmia is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the Veteran's petition to reopen his previously denied claim of service connection for hypertension, as well as the merits of his claim for a right eye disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

Regarding the Veteran's claimed hypertension, review of the claims file reflects that he was seen in June 1960 for complaints of pain in his chest.  No diagnosis was assigned at that time, and no follow-up treatment was documented.  He was noted to have normal blood pressure at his October 1960 separation from service; at that time, no problems with his heart or circulatory system were noted.  The Veteran was first diagnosed with hypertension in January 1991, one week before he entered a period of active duty.  At that time, he was seen initially for chest pain and was diagnosed with hypertension, for which he has received ongoing treatment since.  Numerous records in the claims file document the Veteran's ongoing treatment for the condition.  However, no entrance examination is of record for the Veteran's period of service beginning in January 1991.

Regarding the Veteran's claim for service connection for a right eye disorder, records reflect that the Veteran was found to have normal eyes at his November 1958 entrance examination, with 20/20 vision in the right eye.  Although no treatment record is present to document an in-service injury, the Veteran's October 1960 separation examination reflects a finding of "permanate [sic] damage to the vision of the right eye due to liouma.  May 1959."  At that time, he was found to have vision in the right eye correctable only to 20/30.  Since that time, the Veteran has received ongoing ophthalmological care and has been found to have defective right eye vision on multiple occasions, including at a December 1964 VA examination.  Ongoing private vision care reflects that the Veteran has been diagnosed with blepharitis and suspected glaucoma and has been seen for complaints of itching, pain, and tearing in the eyes as well as defective vision.  

Pursuant to the Board's May 2009 remand, the agency of original jurisdiction (AOJ) afforded the Veteran VA examinations concerning both his right eye and hypertension claims in November 2009.  Regarding the hypertension examination, the examiner conducted a physical evaluation and diagnosed the Veteran with hypertension as well as coronary artery disease and congestive heart failure and noted that the hypertension pre-existed the Veteran's period of active duty beginning in January 1991.  The examiner further stated that the Veteran's in-service complaints of chest pain can have "numerous etiologys [sic]."  In a September 2010 addendum opinion, the examiner offered a list of risk factors for hypertension displayed by the Veteran and opined that his period of active duty "did not worsen his hypertension."  The examiner further opined that any worsening in the Veteran's hypertension during active duty was a "natural progression of his pre-existing illness."  However, the examiner did not discuss whether there is clear and unmistakable evidence both that the Veteran's hypertension pre-existed service and that any increase in severity of the disorder due to service was due to the natural progression of the disease. 

The Veteran also underwent examination in November 2009 concerning his right eye claim; the report reflects that the examiner noted the Veteran's complaint of having burned his right eye in service due to cigarette ash.  The examiner conducted an ophthalmological examination of the Veteran, diagnosing him with a refractive error as well as several other possible ophthalmological disorders.  However, the examiner failed to offer any opinion as to the etiology of the Veteran's defective vision or any of the other diagnosed disorders.  

Regarding the Veteran's hypertension claim, as noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence both that hypertension existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, as noted above, the competent medical evidence has identified that the Veteran carries a current diagnosis of hypertension.  The evidence also clearly documents that he was treated for hypertension in service.  Relevant medical evidence suggests that the Veteran's hypertension predated his entry into service; however, these documents are dated only a week prior to the Veteran's entry into service in January 1991.  The Board notes, further, that because no medical examination was conducted at the time of the Veteran's entry onto active duty in January 1991, no hypertension was noted at the time of entry; thus, the Veteran is entitled to the presumption of soundness, which as noted above can be overcome only by clear and unmistakable evidence that the disability both pre-existed service and was not worsened thereby.  The Board thus concludes that a further medical opinion is required to determine whether the Veteran had hypertension that both clearly and unmistakably pre-existed service and was clearly and unmistakably not worsened thereby.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.; see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In this case, although it appears that the November 2009 VA examiner conducted a proper evaluation of the Veteran's physical condition at the time, the Board notes that the examination report reflects that the examiner did not address whether there is clear and unmistakable evidence both that the Veteran's hypertension pre-existed service and was worsened thereby beyond the natural progression of the disease.  Further, as regards the Veteran's right eye claim, although it appears that the November 2009 VA ophthalmologic examiner conducted a proper evaluation of the Veteran's physical condition at the time, the Board notes that the examination report reflects that the examiner did not provide an opinion as to whether the Veteran's defective vision of the right eye, or any other ophthalmologic disorder is etiologically linked to his time on active duty.  The Board thus finds that the November 2009 VA examiners' opinions are inadequate.  In this regard, the Board notes that any medical opinion must be based on sufficient facts and data.  See 38 C.F.R. § 4.2 (2010) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (establishing that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues.  The Board will therefore remand to obtain current diagnoses and medical nexus opinions based on a thorough review of the Veteran's claims file, including his stated contentions and medical history.  Specifically, the examiner who conducted the November 2009 VA hypertension examination must first address whether there is clear and unmistakable evidence that the Veteran's hypertension existed prior to service.  If such evidence is found, the examiner must then address whether there is clear and unmistakable evidence that the hypertension was not aggravated by the Veteran's service beyond the normal progression of the disease.  If the Veteran's hypertension is not found to have clearly and unmistakably pre-existed service, the examiner should also address whether the Veteran's current hypertension is at least as likely as not related to his time in service.  A full rationale must be provided for all findings.  Further, the ophthalmological examiner who conducted the November 2009 VA examination of the Veteran's right eye must review the Veteran's claims file and provide a medical nexus opinion regarding the etiology of the Veteran's claimed right eye disorder.  See McLendon, 20 Vet. App. 79.  Specifically, the examiner must opine as to whether it is at least as likely as not that any diagnosed right eye disorder is related to the Veteran's periods of service.

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiners' final reports.  The AOJ must arrange for the Veteran to undergo examination, however, only if the VA examiners who conducted the November 2009 hypertension and eye examinations are unavailable, or if such examination is needed to answer the questions posed. 

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file must be referred to the physicians who conducted the November 2009 VA examinations.  The entire claims file, to include a complete copy of this remand, must be made available and reviewed by the examiners.  The reviewers' reports must reflect consideration of the Veteran's documented medical history and assertions.  

Hypertension examination-The examiner must review the Veteran's claims file, including his in-service complaints of chest pain in June 1960 and his January 1991 diagnosis of hypertension, and opine as to whether there is clear and unmistakable evidence that the Veteran's hypertension existed prior to service.  If such evidence is found, whether based on the available record or on medical principles regarding the etiology of such disabilities in cases such as the Veteran's, the examiner must then address whether there is clear and unmistakable evidence that the hypertension did not undergo a worsening beyond the normal progression of the disease during military service.  If the Veteran's hypertension is not found to have pre-existed service, the examiner should address whether the Veteran's current disability is at least as likely as not related to his time in service.  The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed.

Right eye examination-The reviewer must clarify the diagnoses assigned at the Veteran's November 2009 ophthalmological examination and must opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed right eye disorder is attributable to any period of active duty.  A detailed explanation for all conclusions reached by the reviewer must be provided, and any negative opinion must be clearly explained in light of the burn to the right eye the Veteran incurred in service in May 1959.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion.

The examiners must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  
 
(If either reviewer is no longer available, or if either reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  The examiner must provide the opinions requested above.  All examination results, along with the complete rationale for any opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.)

2.  The AOJ must ensure that the medical reports sought above comply with this remand and the questions presented in the examination request.  If any report is insufficient, it should be returned to the reviewer/examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


